


Exhibit 10.4
EXECUTED VERSION
INCREMENTAL AGREEMENT NO. 1
INCREMENTAL AGREEMENT NO. 1, dated as of April 2, 2013 (this “Incremental
Agreement No. 1”), to the CREDIT AGREEMENT, dated as of February 28, 2013 (as
amended, modified or supplemented from time to time, the “Credit Agreement”),
among Sprint Nextel Corporation (the “Borrower”), the Subsidiary Guarantors
party thereto, the Lenders thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement;
WHEREAS, pursuant to Section 2.08 of the Credit Agreement, the Borrower has
requested an Incremental Revolving Facility that increases the amount of the
Revolving Credit Commitments by an aggregate of $200,000,000, and a certain
financial institution party hereto as an Assuming Lender (in such capacity, an
“Incremental Lender”) and the Administrative Agent have agreed, upon the terms
and subject to the conditions set forth herein (and with the consent of each
Issuing Bank), that (a) the Incremental Lender will provide such Incremental
Revolving Facility and (b) as permitted by Section 2.08 thereof, the Credit
Agreement will be amended as set forth herein, subject to the terms and
conditions set forth herein, without need for additional consent or approval of
the Lenders;
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the Borrower, the Subsidiary Guarantors, the Administrative Agent and
the Incremental Lender hereby agree as follows:
1.Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.


2.Amendments to Section 1.1 (Defined Terms).


(a)Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical order:


“Incremental Agreement No. 1” means that certain Incremental Agreement No. 1,
dated as of April 2, 2013, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Assuming Lender named therein.
“Incremental Agreement No. 1 Effective Date” has the meaning assigned to such
term in Incremental Agreement No. 1.
(b)The definition of “Revolving Credit Commitment” set forth in Section 1.1 of
the Credit Agreement is hereby amended by adding at the end thereof the
following:


“The aggregate amount of the Revolving Credit Commitments as of the Incremental
Agreement No. 1 Effective Date is $3,000,000,000.”
3.Joinder. (a) Each of the undersigned Incremental Lender, the Administrative
Agent, the Borrower and the Subsidiary Guarantors acknowledges and agrees that
upon the execution by such Incremental Lender of this Incremental Agreement No.
1 and the occurrence of the Incremental Agreement No. 1 Effective Date, such
Incremental Lender (i) shall become a “Lender” under, and for all






--------------------------------------------------------------------------------




2


purposes of, the Credit Agreement and the other Loan Documents, on the terms and
subject to the conditions set forth below, and shall be subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a Lender thereunder and (ii) shall have an aggregate Revolving Credit
Commitment as set forth on Schedule I hereof opposite such Incremental Lender's
name (as such Revolving Credit Commitment may thereafter be changed from time to
time pursuant to the terms of the Credit Agreement).


(b)    The Incremental Lender (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents and the exhibits thereto, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Incremental Agreement No. 1; (ii)
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender including, without limitation, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section
2.16(f) of the Credit Agreement.


4.Credit Agreement Governs. Except as set forth in this Incremental Agreement
No. 1, the Loans made pursuant hereto shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.


5.Schedule 2.01. Attached as Schedule I hereto is a supplement to Schedule 2.01
to the Credit Agreement, which supplement sets forth the Revolving Credit
Commitment of the Incremental Lender as of the Incremental Agreement No. 1
Effective Date.


6.Notice. For purposes of the Credit Agreement, the initial notice address of
each Incremental Lender shall be as set forth below its signature below.


7.Representations and Warranties. The Borrower hereby represents and warrants to
the Administrative Agent and each Lender (before and after giving effect to this
Incremental Agreement No. 1):


(a)    Each Obligor has the requisite corporate or equivalent power and
authority to execute, deliver and perform this Incremental Agreement No. 1 and,
in the case of the Borrower, to borrow under the Credit Agreement as amended by
this Incremental Agreement No. 1 (the “Amended Credit Agreement”). Each Obligor
has taken all necessary limited liability company, corporate or equivalent
actions to authorize the execution, delivery and performance of this Incremental
Agreement No. 1 and, in the case of the Borrower, to authorize the borrowings on
the terms and conditions of the Amended Credit Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with this
Incremental Agreement No. 1, the borrowings under the Amended Credit Agreement
or the execution, delivery, performance, validity or enforceability of this
Incremental Agreement No. 1 except consents, authorizations, filings and notices
which have been obtained or made and are in full force and effect. This
Incremental Agreement No. 1 has been duly executed and delivered on behalf of
each Obligor party hereto. On the Incremental Agreement No. 1 Effective Date,
each of this Incremental Agreement No. 1, the Amended Credit Agreement and each
other Loan Document will constitute a legal, valid and binding


2




--------------------------------------------------------------------------------




3
obligation of each Obligor that is a party thereto, enforceable against each
such Obligor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors' rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
(b)    The execution, delivery and performance of this Incremental Agreement No.
1 Effective Date, the borrowings under the Amended Credit Agreement and the use
of the proceeds thereof will not violate any laws, regulations, policies and
orders of any Governmental Authority applicable to it (or its Subsidiaries) or
its (or their) property or any indentures, agreements and other instruments
binding upon it (or its Subsidiaries) or its (or their) property (except where
such violation or the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect) and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties.
(c)    Each of the representations and warranties made by any Obligor herein or
in or pursuant to the Loan Documents is true and correct in all material
respects on and as of the Incremental Agreement No. 1 Effective Date as if made
on and as of such date (except that any representation or warranty which by its
terms is made as of an earlier date shall be true and correct in all material
respects as of such earlier date).
(d)    The Borrower and the other Obligors have performed in all material
respects all agreements and satisfied all conditions which this Incremental
Agreement No. 1 and the other Loan Documents provide shall be performed or
satisfied by the Borrower or the other Obligors on or before the Incremental
Agreement No. 1 Effective Date.
(e)    Immediately after giving effect to this Incremental Agreement No. 1, no
Default or Event of Default has occurred and is continuing, or will result from
the consummation of the transactions contemplated by this Incremental Agreement
No. 1.
(f)     Each Obligor hereby confirms as of the date hereof that (x) neither its
certificates or articles of incorporation or formation, as applicable, nor its
bylaws or operating agreement, as applicable, have been amended or modified
since the date of the respective version delivered by such Obligor on the
Effective Date in a manner that would be adverse to the Lenders and (y) the
corporate, LLC or partnership resolutions and consents, as applicable, delivered
in connection with the closing of the Credit Agreement on February 28, 2013
which approved the execution and delivery of the Credit Agreement (including as
amended by this Incremental Agreement No. 1) and the other Loan Documents and
the performance by such Obligor of its obligations thereunder, and authorizing
the transactions contemplated thereby, remain in full force and effect and have
not been amended, rescinded or modified since February 28, 2013.
8.Effectiveness. This Incremental Agreement No. 1 shall become effective on the
date (the “Incremental Agreement No. 1 Effective Date”) on which the following
conditions precedent shall have been satisfied:


(a) Incremental Agreement No. 1. The Administrative Agent shall have received
this Incremental Agreement No. 1, duly executed and delivered by the Borrower,
the Subsidiary Guarantors, the Administrative Agent and the Incremental Lenders.
(b) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or before the Incremental Agreement No. 1 Effective Date
(including an upfront fee in an amount equal to 0.125% of the new Incremental
Lender's Revolving Credit Commitment), and all


3




--------------------------------------------------------------------------------




4
expenses required to be paid on or before the Incremental Agreement No. 1
Effective Date for which invoices have been timely presented, including, without
limitation, the reasonable fees and expenses of legal counsel.
(c) Repayment of Loans. The Borrower shall have complied with the requirements
of Section 2.08(d)(iv) of the Credit Agreement.
(d) No Default. Immediately after giving effect to this Incremental Agreement
No. 1, no Default or Event of Default shall have occurred and be continuing.
(e) Officer's Certificate. The Administrative Agent shall have received a
certificate of the Borrower certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained in Article III
of the Credit Agreement and in the other Loan Documents are true and correct,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (B) no Default exists.
(f) Opinions. The Administrative Agent shall have received favorable written
opinions (addressed to the Administrative Agent and the Lenders and dated the
Incremental No. 1 Effective Date) of Jones Day, as special counsel to the
Obligors, and Polsinelli Shughart P.C., as special Kansas counsel to the
Obligors, covering such matters relating to the Obligors, this Agreement, and
the other Loan Documents as the Administrative Agent shall request (and the
Borrower hereby requests such counsel to deliver such opinions).
9.Continuing Effect of the Credit Agreement. This Incremental Agreement No. 1
shall not constitute an amendment of any other provision of the Credit Agreement
not expressly referred to herein and shall not be construed as a waiver or
consent to any further or future action on the part of the Borrower that would
require a waiver or consent of the Lenders or the Administrative Agent. Except
as expressly amended hereby, the provisions of the Credit Agreement are and
shall remain in full force and effect. On and after the Incremental Agreement
No. 1 Effective Date, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import referring
to the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof”, or words of like import referring
to the Credit Agreement shall mean and be a reference to the Credit Agreement
after giving effect to this Incremental Agreement No. 1. This Incremental
Agreement No. 1 is a Loan Document for all purposes of the Credit Agreement.


10.Amendment, Modification and Waiver. This Incremental Agreement No. 1 may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.


11.Counterparts. This Incremental Agreement No. 1 may be executed by the parties
hereto in any number of separate counterparts (including emailed or facsimiled
counterparts), each of which shall be deemed to be an original, and all of which
taken together shall be deemed to constitute one and the same instrument.


12.Severability. Any provision of this Incremental Agreement No. 1 which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.












4




--------------------------------------------------------------------------------






5




13.    Integration. This Incremental Agreement No. 1 and the other Loan
Documents represent the agreement of the Obligors, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof or thereof not
expressly set forth or referred to herein or in the other Loan Documents.


14.    GOVERNING LAW. THIS INCREMENTAL AGREEMENT NO. 1 AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS INCREMENTAL AGREEMENT NO. 1 SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.


15.    Expenses. The Borrower agrees to pay or reimburse the Administrative
Agent for all of its out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Incremental Agreement
No. 1, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.






[remainder of page intentionally left blank]






























5




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Incremental Agreement
No. 1 to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.


                            
SPRINT NEXTEL CORPORATION,
as Borrower
By:
 
/s/ Greg D. Block
 
Name: Greg D. Block
 
Title: Vice President and Treasurer







































































[Incremental Agreement No. 1]




--------------------------------------------------------------------------------






                            
ENTERPRISE COMMUNICATIONS PARTNERSHIP
 
By: SprintCom ECP I, L.L.C.,
its General Partner
 
By:
 
/s/ Greg D. Block
 
Name: Greg D. Block
 
Title: Vice President and Treasurer
 
By: SprintCom ECP II, L.L.C.,
its General Partner
 
By:
 
/s/ Greg D. Block
 
Name: Greg D. Block
 
Title: Vice President and Treasurer





                            
PHILLIECO EQUIPMENT AND REALTY COMPANY, L.P.
 
By: PhillieCo Sub, L.P.,
its General Partner
 
By:
 
/s/ Greg D. Block
 
Name: Greg D. Block
Title: Vice President and Treasurer







                            
C FON CORPORATION
UNITED TELECOMMUNICATIONS, INC.
 
By:
 
/s/ Greg D. Block
Name: Greg D. Block
 
Title: Vice President and Assistant Treasurer











[Incremental Agreement No. 1]




--------------------------------------------------------------------------------






                            
EACH OF THE OTHER “SUBSIDIARY GUARANTORS” LISTED ON ANNEX A ATTACHED HERETO
 
By:
 
/s/ Greg D. Block
Name: Greg D. Block
 
Title: Vice President and Treasurer





















































































[Incremental Agreement No. 1]


